PER CURIAM.
The appellant was adjudicated guilty and sentenced pursuant to a jury verdict finding him guilty of first-degree murder, attempted armed robbery, and possession of a firearm during the commission of a felony.
By this appeal the appellant urges a reversal of the judgments of conviction and sentences on grounds that the trial court erred in admitting a written statement given by Berry to the police officers after extensive questioning at the police station. He contends that the statement was involuntarily given and should have been suppressed because deception and a promise of leniency were used by his interrogator, deceiving him as to his true position and taking advantage of his youth and poor mental capacity. He further contends that the statement should have been suppressed because he was not properly advised of his Miranda rights.
We have carefully considered appellant’s contentions in the light of the record, briefs and arguments of counsel and conclude that no error has been shown which injuriously affected any substantial rights of the *117appellant. See Bush v. State, 461 So.2d 936 (Fla.1984), cert. denied, 475 U.S. 1031, 106 S.Ct. 1237, 89 L.Ed.2d 345 (1986); Thomas v. State, 456 So.2d 454 (Fla.1984); Lucas v. State, 335 So.2d 566 (Fla. 1st DCA 1976). Therefore the judgments and sentences are affirmed.
Affirmed.